Judgment and orders affirmed, with costs. Memorandum: The finding of the jury is supported by the evidence and is not against its weight and we do not find it excessive, and we find no error in the rulings of the trial court made subsequent thereto. All concur. (The judgment is for plaintiff in an automobile negligence action. One order denies a motion for a new trial on the minutes, and the other order denies a motion for a new trial on the ground of prejudicial remarks which might have influenced the jury.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, J J.